Citation Nr: 0912528	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include, schizophrenia. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to June 
1990, from April 1992 to April 1995, and from June 1999 to 
March 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which, in pertinent part, 
denied the benefit sought on appeal.

The Board notes that subsequent to the January 2007 rating 
decision, the Veteran submitted additional evidence in 
support of his claim.  The RO reviewed the evidence, and in a 
March 2007 rating decision, it continued and confirmed the 
denial of the Veteran's claim.  

As a final note, the Veteran initially requested a hearing 
with the Travel Board, but subsequently withdrew this request 
in writing in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
psychiatric disorder to include schizophrenia.  As is 
explained below, the Board finds that additional development 
by the RO is necessary prior to adjudication of this claim. 

It appears that pertinent treatment records remain 
outstanding which are necessary prior to the Board's 
adjudication of the claim.  In an April 2007 Notice of 
Disagreement, the Veteran stated he had received private 
psychiatric treatment within a year of his March 2000 
discharge from service.  In addition to his statement, the 
Veteran submitted a letter dated April 2, 2001 from Eileen M. 
O'Conner, MD, Board Certified in Psychiatry, 1317 S. Main Rd, 
2d, Vineland, New Jersey 08361.  In her letter, Dr. O'Conner 
indicated that she had treated the Veteran for a panic 
disorder in December 2000 and January 2001.  Records of 
treatment by Dr. O'Conner are not on file, and it does not 
appear that the RO has sought to obtain an Authorization and 
Consent to Release Information (VA Form 21-4142) from the 
Veteran for those treatment records.  Accordingly, the RO 
should send the Veteran the requisite form for any 
outstanding records of pertinent private medical treatment 
available.  If the Veteran identifies any such documents and 
provides appropriate release forms, an attempt should be made 
to obtain them.  

In addition, the Veteran has also indicated that there are 
outstanding pertinent VA medical records that should be 
reviewed prior to the Board's adjudication of the claim.  In 
a November 2006 statement, the Veteran stated "I was 
diagnosed with a panic disorder about a year after discharge 
from the military.  This diagnosis was from my same VA Doctor 
Bright."  The evidence of record showed that the Veteran had 
been treated by Dr. D. Bright at the VA Medical Center in 
Vineland, New Jersey from October 2005 to January 2008.  If 
there are any outstanding pertinent VA medical records dated 
prior to October 2005, and in particular, within a year of 
his discharge, those records must be associated with the 
Veteran's claims file.  See 38 U.S.C.A § 5103A (West 2002); 
see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("... an 
[agency of original jurisdiction's] failure to consider 
records which were in the VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error").

Additionally, the Veteran has not been afforded a VA 
examination to obtain an opinion whether his current 
psychiatric disorder is related to service.  The Veteran has 
submitted a letter dated May 13, 2008 from Dr. O'Conner, in 
which she stated:  "I concur with the diagnosis of 
schizophrenia and with the information available to me 
conclude that his schizophrenia began while he was in 
service."  The Board notes that Dr. O'Conner did not 
identify what information she based her opinion upon, nor did 
she indicate the rationale for her conclusion.  Additionally, 
records of treatment by Dr. O'Conner are not on file.  The 
Court of Veteran's Appeals (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  In particular, the Court 
has held that most of the probative value of a medical 
opinion comes from its reasoning, and a medical opinion that 
lacks a reasoned analysis is not entitled to any weight.  
Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  
Although, Dr. O'Conner's medical conclusion, standing alone, 
is not entitled to any weight, it does indicate that a VA 
examination is necessary.  VA's statutory duty to assist the 
Veteran includes providing a VA examination by a specialist 
under the circumstances of this case where such an 
examination is necessary to render a decision.   See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).  

In view of the foregoing, the Board finds that the RO should 
attempt to obtain any outstanding records of pertinent 
treatment, and, thereafter, arrange for a VA examination that 
takes any additional records into account and provides a 
medical opinion as to the likelihood that the Veteran's 
psychiatric disorder is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain assistance from 
the Veteran to seek to identify and obtain 
any VA or private records of pertinent 
medical treatment that are not yet on 
file.  In particular, the RO should seek 
to obtain any pertinent private 
psychiatric treatment records from Eileen 
M. O'Conner, MD, Board Certified in 
Psychiatry, 1317 S. Main Rd, 2d, Vineland, 
New Jersey 08361, and any outstanding 
pertinent VA medical records from VA 
Medical Center in Vineland, New Jersey 
dated prior to October 2005.  

2.  After any available records have been 
obtained, the RO should schedule the 
Veteran for VA examination by an 
appropriate specialist to determine 
whether the Veteran's psychiatric disorder 
is related to service.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all the 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

After review of the claims file and 
examination, the examiner should identify 
any psychiatric diagnosis, and indicate 
when such condition was first shown.  For 
each such diagnosis, the examiner should 
provide a medical opinion indicating 
whether it is at least as likely as not 
that such disorder was related to the 
Veteran's period of service.  

3.  The RO should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

